Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 1 of 22 PageID #:7




                EXHIBIT A
 Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 2 of 22 PageID #:8

                                                                         Service of Process
                                                                         Transmittal
                                                                         06/10/2020
                                                                         CT Log Number 537769974
TO:      Stephen Stallings
         MCDERMOTT, INC.
         757 N. Eldridge Parkway
         Houston, TX 77079

RE:      Process Served in Illinois

FOR:     Chicago Bridge & Iron Company (Delaware) (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   GERALD MANSELL, PLTF. vs. CHICAGO BRIDGE & IRON, COMPANY, DFT.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 2020L005023
NATURE OF ACTION:                  Employee Litigation
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:          By Process Server on 06/10/2020 at 14:37
JURISDICTION SERVED :              Illinois
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 06/10/2020, Expected Purge Date:
                                   06/15/2020

                                   Image SOP

                                   Email Notification, MATACHA SAUL matacha.saul@mcdermott.com

                                   Email Notification, Stephen Stallings Stephen.stallings@mcdermott.com

                                   Email Notification, NATALYA GOOCH ngooch@mcdermott.com

                                   Email Notification, Stacie Brownell sfbrownell@mcdermott.com

                                   Email Notification, BARBARA WILLIAMS bwilliams2@mcdermott.com

SIGNED:                            C T Corporation System
ADDRESS:                           1999 Bryan St Ste 900
                                   Dallas, TX 75201-3140
For Questions:                     877-564-7529
                                   MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / AS
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
        Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 3 of 22 PageID #:9



                                                                      Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Wed, Jun 10, 2020

Server Name:                 Robert Fairbanks

Location:                    Wheaton, IL-CHI




Entity Served                CHICAGO BRIDGE & IRON COMPANY

Agent Name                   C T CORPORATION SYSTEM

Case Number                  2020-L-005023

Jurisdiction                 IL-CHI
        Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 4 of 22 PageID #:10


                                                                                               FILED
                                                                                               6/5/2020 3:24 PM
                                                                                               DOROTHY BROWN
                                                                                               CIRCUIT CLERK
                                                                                               COOK COUNTY, IL
CO
CNJ                                                                                            2020L005023
so
d                                                                                              9409695
o     2120 - Served                    2121 - Served
CSi

      2220 - Not Served                2221 - Not Served
Q.
      2320 - Served By Mail            2321 - Served By Mail
CO
      2420 - Served By Publication     2421 - Served By Publication
o     Summons - Alias Summons                                                       (08/01/18) CCG 0001A
C!
iG
CO
LLI                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
<
Q
Q
LU
il    Gerald Mansell
                                      (Name aU parties)                2020-L-005023
                                                            Case No.
                              v.

      Chicago Bridge & Iron Company

                                   □ SUMMONS           0 ALIAS SUMMONS

      To each Defendant:

      YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
      which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
      (30) days after service of this Summons, not counting the day of service. To file your answer or
      appearance you need access to the internet. Please visit www.cookcounq-clerkofcourt.org to initiate
      this process. Kiosks with internet access are available at aU Clerk’s Office locations. Please refer to
      the last page of this document for location information.
      If you fail to do so, a judgment by default may be entered against you for the reUef
      requested in the complaint.
      To the Officer:
      This Summons must be returned by the officer or other person to whom it was given for service,
      vith endorsement of service and fees, if any, immediately after service. If service cannot be made,
      this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
      days after its date.

                                          Chicago Bridge & Iron Company
                                            R/A: C T Corporation System
                                             208 SO LaSalle St., Suite 814
                                                 Chicago, IL. 60604




                    Dorothy Brown, Clerk of the Circuit Court of Cook County, Ilhnois
                                      cookcountyclerkofcourt.org
                                                      Page 1 of
         Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 5 of 22 PageID #:11

      . Summons - Alias Summons                                                              (08/01/18) CCG 0001 B

       E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
       create an account with an e-fihng service provider. Visit http://efile.illinoiscourts.gov/service-ptoviders.htm
       to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
       www.ilUnoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
CO
s
                                                                               6/5/2020
S
       Atty. No.: 43734                                            Witness:
                                                                                                           ./
                                                                    6/5/2020 3:24 PM DOROTHY BR0WrJ-(
5
0.
       Atty Name: Megan Shannon
                                                                                                            V
CO     Atty. for:. _
                   Plaintiff
                                                                           DOROTHY BRO\)C/N, Clerk o
                   100 N. Riverside Plaza, Suite 2150
i?5    Address:
                                                                   Date of Service: ____________
UJ
H      City: Chicago
<                                                                  (To be inserted by officer on copy left with
Q
Q
LLI    State:          Zip: 60606                                  Defendant or other person):
iZ
       Telephone:. 312-233-1550

       Primary Email: mshannon@stephanzouras.com




                       Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                         cookcountyclerkofcourt.org
                                                             Page 2 of 3
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 6 of 22 PageID #:12



        CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS


         Richard J Daley Center                             Domestic Relations Division
CO
CN       50 W Washington                                    Richard J Daley Center
S
o        Chicago, IL 60602                                  50 W Washington, Rm 802
d                                                           Chicago, IL 60602
o        District 2 - Skokie
CM
         5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
£L
         Skokie, IL 60077                                   Civil Appeals
(n
         District 3 - Rolling Meadows                       Richard J Daley Center
o
         2121 EucUd                                         50 W Washington, Rm 801
?M
55                                                          Chicago, IL 60602
to       Rolling Meadows, IL 60008
LU
H
                                                            Hours: 8:30 am - 4:30 pm
<        District 4 - Maywood
Q
Q        1500 Maybrook Ave                                  Criminal Department
LU
         Maywood, IL 60153                                  Richard J Daley Center
LL
                                                            50 W Washington, Rm 1006
         District 5 - Bridgeview                            Chicago, IL 60602
         10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
         Bridgeview, IL 60455
                                                            County Division
         District 6 - Markham                               Richard J Daley Center
         16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
         Markham, IL 60428                                  Chicago, IL 60602
         Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
         555 W Harrison                                     Probate Division
         Chicago, IL 60607
                                                            Richard J Daley Center
         Juvenile Center Building                           50 W Washington, Rm 1202
         2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
         Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
         Criminal Court Building                            Law Division
         2650 S California Ave, Rm 526                      Richard J Daley Center
         Chicago, IL 60608                                  50 W Washington, Rm 801
                                                            Chicago, IL 60602
     Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm

         Civil Division                                     Traffic Division
         Richard J Daley Center                             Richard J Daley Center
         50 W Washington, Rm 601                            50 W Washington, Lower Level
         Chicago, IL 60602                                  Chicago, IL 60602
         Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm

         Chancery Division
         Richard J Daley Center
         50 W Wasliington, Rm 802
         Chicago, IL 60602
         Hours: 8:30 am - 4:30 pm


                 Dorothy Brown, Clerk of the Circuit Court of Cook County, lUinois
                                   cookcountyclerkofcourt.org
                                              Page 3 of 3
        Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 7 of 22 PageID #:13
                                     12-Person Jury

                                                                                             FILED
                                                                                             5/6/2020 5:02 PM
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                      CIRCUIT CLERK
                              COUNTY DEPARTMENT, LAW DIVISION         COOK COUNTY, IL
CO
g
g       GERALD MANSELL,                                      )                                     9208603
O
                                                             )
                                 Plaintiff,                  )
                                                             )   Case No.   2020L005023
0.
g                  V.                                        )
lO
                                                             )
        CHICAGO BRIDGE & IRON,                               )   JURY TRIAL DEMANDED
i?5     COMPANY,                                             )
UJ
H
                                                             )
<
Q                                Defendant.
a
LU                                                COMPLAINT
ll


              Plaintiff, Gerald Mansell, by and through his attorneys, complains of Defendant Chicago

      Bridge & Iron Company (“CBIC”), for violation of the Illinois Wage Payment and Collection Act

      (“IWPCA”), 820 ILCS §§ \ ]5etseq. and common law breach of contract. In support of this claim.

      Plaintiff states as follows:

                                          NATURE OF THE ACTION

              1.        Gerald Mansell (hereinafter “Plaintiff’ or “Mansell”) seeks redress for Defendant’s

      violation of the Illinois Wage Payment and Collection Act, 820 ILCS §§115 etseq. for failure to

      pay his final compensation in the form of a guaranteed bonus payment.

              2.        Plaintiff worked for CBIC as a Project Manager from January 2013, until April

      2017 with his primary assignment being the ARAMCO refinery in Jazan, Saudi Arabia

      (“ARAMCO Project”).

              3.        As part of Plaintiffs employment with Defendant, Plaintiff was guaranteed a

      bonus. CBIC incentivized Plaintiff and other key project team members with individually weighted

      bonuses based on their meaningful impact on project performance.

              4.        CBIC established a Project Personnel Incentive Plan that set forth a bonus

      percentage for each key team member (“Project Management Team Bonus” or “PMT Bonus”).


                                                         1
        Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 8 of 22 PageID #:14




      Bonus pay out would be calculated using each key team member’s assigned bonus percentage from

CO    the project’s overall success in completion. The PMT bonuses were to be paid upon completion of
g
o
g
      the project.

              5.     Despite its substantial completion, final completion of the ARAMCO Project was
CL

O
in
      delayed by ARAMCO issues in early 2017. As a result, the overall advancement and completion
o
csj

ir>   of the ARAMCO Project was delayed until 2019.
LU
H
<
Q             6.     By April of 2017, Plaintiff had substantially completed his work on the ARAMCO
Q
LU

U.    Project. Plaintiff subsequently retired with the understanding that his PMT bonus would be paid

      out upon completion.

              7.     Since that time, the ARAMCO Project was successfully completed and PMT

      bonuses were paid to ARAMCO Project team members, except for Plaintiff.

              8.     Plaintiff has contacted CBIC repeatedly regarding his PMT bonus, to no avail.

              9.     Accordingly, Defendant failed to pay Plaintiff his final compensation owed in

      violation of the IWPCA and common law breach of contract.

                                                    PARTIES

              10.    Plaintiff is a natural person and a citizen of the state of Illinois. At all times material.

      Plaintiff was an “employee” as defined by 820 ILCS 115/2.

              11.    Defendant, CBIC, is a Delaware corporation with an Illinois office that is registered

      to conduct business in the State of Illinois. At all times material, CBIC has been an “employer” as

      defined by 820 ILCS 115/2.

                                       JURISDICTION AND VENUE

              12.    This Court has Jurisdiction over Defendant pursuant to 735 ILCS 5/2-209 because

      it conducts business transactions in Illinois and is registered to conduct business in Illinois.



                                                          2
       Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 9 of 22 PageID #:15




                13.   Venue is proper in Cook County because Defendant conducts business in Cook

CO
CM
     County.
so
3                                      FACTUAL BACKGROUND
3
3
                14.   Plaintiff began working for CBIC as a Project Manager in January 2013. Plaintiffs
Q.

o
(6   primary role was to manage, oversee, and facilitate the building of new ARAMCO facilities in
3
3
lO   Jazan, Saudi Arabia.
LU

<
Q               15.   At CBIC, bonuses like the PMT bonus are only offered for projects of a certain
a
LU

U.   magnitude and value. The ARAMCO Project met these qualifications for PMT bonuses.

                16.   As the ARAMCO Project progressed, CBIC introduced the PMT bonuses for

     certain key team member of the ARAMCO Project, including Plaintiff, to incentivize their

     performance.

                17.   In October of 2014, CBIC presented Plaintiff with documents signed by Cesar

     Canals - the President of CBIC Steel Plate Structures and Phillip Asherman - the President and

     CEO of CBIC, approving his scheduled PMT bonus. See PMT Bonus Documents attached as

     Exhibit 1.

                18.   However, in early 2017 the ARAMCO Project experienced budgetary and funding

     issues, specifically based on delays and repairs related to excessive settlement of the customer’s

     foundations.

                19.   By April 2017, Plaintiff had substantially completed his work on the ARAMCO

     Project.

                20.   Plaintiff subsequently retired in . April 2017, with the understanding that his

     guaranteed PMT bonus was already earned and would be paid out upon funding of the ARAMCO

     Project.



                                                      3
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 10 of 22 PageID #:16




            21.     In late 2019, Plaintiff became aware that the ARAMCO project had been finalized,

CO
CN
     and PMT bonuses had been paid out.
S
o
3
O           22.     However, Plaintiff has not received his guaranteed PMT bonus.
g
CM

            23.     Upon information and belief, all other members of the ARAMCO Project who were
Q.

g
lO
     guaranteed a PMT bonus have been paid their PMT bonuses.
3
O
CM
§
m           24.     On January 9, 2020 Plaintiff sent a formal letter regarding his PMT bonus to Cesar
LU
<
Q    Canals, the President of CBIC Steel Plate Structures who had previously approved Plaintiff s PMT
Q
LU

LL   bonus. See Correspondence to Cesar Canals attached as Exhibit 2.

            25.     However, Mr. Canals and CBIC completely ignored Plaintiffs inquiry. On

     February 24, 2020, Plaintiff called Mr. Canals and left a message with his secretary.

            26.     Again, Mr. Canals and CBIC completely ignored Plaintiffs inquiry. Plaintiff called

     again on March 5, 2020 at which point Mr. Canals’ secretary stated that Plaintiff should expect a

     call from CBlC’s Corporate HR Manager, Thomas Feltes.

            27.     Yet again, CBIC ignored Plaintiff and failed to respond to his inquiry. On March

     9, 2020 when it became apparent neither Mr. Canals nor Mr. Feltes were going to call. Plaintiff

     called Mr. Canals and left him another message.

            28.     On March 10, 2020 Mr. Feltes called Plaintiff and stated that Plaintiff would not

     receive a PMT bonus based on CBIC’s policy that only employees who are employed at the time

     of payout receive bonuses, with the exception of executives.

            29.     As set forth above, CBIC guaranteed that Plaintiff would receive a PMT bonus in

     addition to his annual salary compensation, and that Plaintiffs retirement would not affect his

     guaranteed PMT bonus.




                                                       4
       Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 11 of 22 PageID #:17




              30.       Crucially, CBIC did not condition the payout of PMT bonuses on continued

CO    employment with CBIC. In fact, at no point did CBIC indicate, through verbal communications or
o
g
      written documents, that an individual must remain employed by CBIC in order to receive their

      PMT bonus.
Q.

s
lO            31.       Plaintiffs PMT bonus was due upon completion of the ARAMCO Project.
o
s
i?5           32.       Accordingly, Defendant failed to pay Plaintiff his final compensation owed in
lii
<
D     violation of the IWPCA and common law breach of contract.
Q
UJ
LL                                          FIRST CAUSE OF ACTION
                                               Violation of the IWPCA
                                         (Failure to Pay Final Compensation)

              33.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.

              34.       Under the IWPCA, “[pjayments to separated employees shall be termed ‘final

      compensation’ and shall be defined as wages, salaries, earned commissions, earned bonuses, and

      the monetary equivalent of earned vacation and earned holidays, and any other compensation owed

      the employee by the employer pursuant to an employment contract or agreement between the 2

      parties.” 820 ILCS 115/2.

              35.       Defendant guaranteed Plaintiff a PMT bonus. See Exhibit 1.

              36.       The IWPCA requires employers to pay the final compensation of separated

      employees in full, at the time of separation, if possible, or as here, by a mutually agreed upon time.

      820 ILCS 115/5.

              37.       Plaintiffs employment relationship with CBIC was terminated by mutual consent

      of the Parties.




                                                           5
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 12 of 22 PageID #:18




              38.   Pursuant to Plaintiffs approved PMT bonus agreement, Defendant was to pay

CO
CM
     Plaintiff his PMT bonus upon completion of the ARAMCO Project. The ARAMCO Project was
so
O    successfully completed in 2019.
g
CM

s             39.   As of the filing of this Complaint, Defendant has never paid Plaintiff his PMT
Q-

g
     bonus.
O
CM
!S
in            40.   Defendant’s failure to pay Plaintiff pursuant to the terms of the approved PMT
LU
<
Q    bonus agreement constitutes a violation of the IWPCA.
Q

il                                      SECOND CAUSE OF ACTION
                                       Common Law Breach of Contract

              41.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

              42.   Plaintiff and Defendant entered into an agreement as to plaintiffs PMT bonus in

     October 2014. See Exhibit 1.

              43.   Plaintiff performed his obligations under the agreement by executing his job duties

     to the substantial completion of the ARAMCO Project, ultimately resulting in the successful

     completion of the ARAMCO Project.

              44.   Defendant has since breached the agreement by failing to pay Plaintiff his PMT

     bonus upon completion of the ARAMCO Project.

              45.   Defendant’s misleading and continuously deceptive conduct towards Plaintiff

     caused him to suffer actual damages of at least $204,241.00.

              46.   Defendant’s failure to pay Plaintiffs guaranteed PMT bonus constitutes a material

     breach of their October 2014 agreement.

                                          PRAYER FOR RELIEF

              WHEREFORE, Plaintiff Gerald Mansell, by and through his attorneys, demands judgment

     against the Defendant and in favor of the Plaintiff, for a sum that will properly, adequately and

                                                       6
       Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 13 of 22 PageID #:19




      completely compensate Plaintiff for the nature, extent and duration of his damages, the costs of

CO    this action and as follows:
g
g
g
             A.      Declare and find that the Defendant violated the IWPCA with respect to Count I;
O
CN

5            B.      Declare and find that the Defendant is in breach of contract with respect to Count
CL
O
in
                     II;

ir5          C.      Award lost wages and compensatory damages owed in an amount according to
LU
<
Q                    proof;
Q
LU

LL
             D.      Award 2% compounding interest on all compensatory damages due;

             E.      Award Plaintiff reasonable attorneys’ fees and all costs, to be paid by Defendant,

                     in accordance with the IWPCA;

             F.      Grant leave to amend to add claims under applicable law; and

             G.      For such further relief as the Court deems just and equitable.

                                                 JURY TRIAL

             Plaintiff demands a trial by jury for all issues so triable.


      Dated: May 6, 2020                             Respectfully Submitted,

                                                     /s/RvanF. Stephan

                                                     Ryan F. Stephan
                                                     James B. Zouras
                                                     Megan E. Shannon
                                                     Stephan Zouras, LLP
                                                      100 N. Riverside Plaza
                                                      Suite 2150
                                                     Chicago, Illinois 60606
                                                     312.233.1550
                                                     312.233.1560/
                                                     rstephan@stephanzouras.com
                                                     jzouras@stephanzouras.com
                                                     mshannon@stephanzouras.com


                                                         7
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 14 of 22 PageID #:20




                                         ATTORNEYS FOR PLAINTIFF

CO
CM
S
o
g
o
o
CN

2
CL
g
ir>



<D
If)
UJ
<
Q
Q
LU

g:




                                            8
       Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 15 of 22 PageID #:21




                                       CERTIFICATE QE-SERVICE

CO            I, the attorney, hereby certify that on May 6, 2020, I electronically filed the attached with
o
o
g
      the Clerk of the Court using the electronic filing system which will send such filing to all attorneys

      of record.
Q.

o


o
§                                                            /s/ Ryan F. Stephan
i?)
LU
<
a
a
LU
Li_




                                                        9
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 16 of 22 PageID #:22

                                EXHIBIT 1                                FILED
                                                                         5/6/2020 5:02 PM
                                                                         DOROTHY BROWN
                                                                         CIRCUIT CLERK
                                                                         COOK COUNTY, IL
CO
o
O
                                                                             9208603
o



5                                                                      2020L005023
Q.

g
in

so
§in
LU
<
O
Q
LU
Ll
            Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 17 of 22 PageID #:23




      CO
      CsJ
      so
      _l

      o
            Intercompany Memo                                                   Personal and ComiPEmiAL

      2
      0.
            Date:                 October 22,2014
      O
      «n    To;                   Phil Asherman - President & CEO, CB&I
      o
      O     From:                 Cesar Canals - President, Steel Plate Structures
            Reviewed:             Luke Scorsone - Executive Vl^koup President, Fabrication Services
      Lu
      <
      Q                                   Signature                                            Daie:
      Q
      m     Reference;             SPS Project Personnel Incentive Approval
      U-

            Phil,
            Per the CB&I Delegated Limits of Authority, we request your ^roval for the Steel Plate Structures
            Project Personnel Incentive Plans as listed in Table 1 of the AttachmenL As we have several project
            bonus incentive plans pending approval, I believe it is expeditious to present these collectively, r^er
            than individually.
            This request is for preliminary plan approval for. the listed projects. Attached are ten Preliminaiy
■i.
            Bonus Plan summary sheets detailing the parameters of the incentive plans and payment calculation
            method. The individual amounts shown in the actual pay out <mlumn i^resent estimated payment
'r*
                                                                                                                         / •!
            amounts of what is tronsideied outstanding performance. The final payinent aimbunta win vary
            based on project, team changes, individual ass^meut duration, indMdnal contribnfions, and
            final project raiilts.
            This incentive is a results*based, bonus program for selected project team members whose individual
            efforts can impact the project’s performance and profitability. The program has been d^gned to
            promote, recognize and reward the following:
                    •   World-class projwtexwutira
                    •   Employees willing to be ba^ on project sit^
                    •   Passionate safety focus
                    •   Qeative value avweness
                    •   Effective change manageromit
                    »   Teamwork
            ResuHs-Based Approach
            This is a 100% gain sharing program r^ch is fimded solely by inqirovements in project earnings
            beyond as-sold estimate. The basis for the bonus is developed by measuring imiuovements in the
            contract gross profit (OP) at the completion of foe project. A “Bonus Pool” is established as a percent of
            foe increased OP. This percent ranges from zero percent (0%) up to a maximum of sixteen percent
            (16%) depending on saving thresholds. Change Orders are assurrted to bear profit at as-sold levels -
            fous, any changes sold at greater than as-sold maigfois will also contribute to foe bonus pool. Cost
            savings from improvements in project execution will also ctmtribute to the bom» pool, hi fiict, foe
            gmtest o{^rtunity for inqnovmnents in OP will result from site execution savings driven by the stremg
            planning and        as      efforts of the project team. The resultant savings from improved execution
            drop directly into the bonus base.

            Psgs 1 of 2 / SPSPTBAnBovalLetter-October2014.^h>cx
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 18 of 22 PageID #:24




CO
CSJ

g
o

d
o
CNJ
           iH
          Intercom nanv Memo                                                      Personal and Coneioential

CL        Key Proiegf Tgam Membtm
O
in
o
          Particii^nts in tfie program are selected from key project team members who have the capacity to
o         meaningfully impact project performance. Selected participants are individually weighted in the
in
          program to reflect management’s assessment of their respective ability to impact the profitability of the
LU
          project.
<         Safety Focua
Q
Q
          Promoting CB&Fs core value to provide a safe work environment, the program rewards good safety
Li-
          results relative to stated CB1 goals as specified on the Bonus Input Sheet. Good safety performance is
          assumed, therefore, poor safety results will negatively impact the bonus “pool”. To reinforce the
          desired emphasis, the impact of safety performance is cdcuiated and presented separately on the Bonus
          Pool Calculation Sheet.
          Value Awareness
          One effective means to improve project performance is to identify and implement Lessons Learned
          concepts. This program rewards “creative thinking” among the key project team members. Again, any
          resultant savings or GP improvement fiom increased revenue drops directly into file bonus pool.
          Change Management
          Another effective means to improving GP is through contract change management Contract changes
          resulting from effective change management present us with an opportunity for PM’s to improve project
          profitability by increasing the maikiqi fiom the “as-sold” level. TTiis bonus program promotes efl^tive
          change management by including GP greater than “as-sold” GP in the bonus pool.
          Teamwork
          This program establishes a common set of goals and objectives for key project team members. Working
          in a coordinated and focused manner with these gr^ds in sight, the team is poised with the best
          opportunity for overall project success.
          I am available to discuss this program and these projects with you at your convenience.

          Siiujcrely,



          Cesar Canals
          President
          SiggJ Plate Strv!«:^tur^
          Appi          oy:

      V
          Philip Asherman, President & CEO, CB&I
                                                                                                    Attachment A
          Page 2 of2 ! SFS PTB Apjaoval Letter- October 20 lAdooc
             Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 19 of 22 PageID #:25
                                                                                    FILED DATE; 5/6/2020 5:02 PM 2020L005023




Attachment A
                                                                                                         S5       i
                                                                        r?Bl
                                                                                                       ■sSSX          HI
                             HuilaiTieyang                                 182.7 MM           3.0 MM           10%
     A^^FKlBe      139746        City
1


     AoftraUa      170596   New Castle, AU                                $230.3 MM           17.0 MM           6%
2

                   171790     Darwin, AU                                       82.8 MM        2.2 MM            4%
3

                   182200     Jizan.KSA                  Jotiy Manse]      139.4 MM           4.0 MM           12%
      BAMS         182505
4

                   178248    AlJubail,KSA                                      116.6 MM       1.5 MM            5%
5


       CSA         186155    Arequipa, Peru                                      19.5         1.0 MM            6%
6
                            La Cuenca & La                                     19.2 MM        1.0 MM            6%
                   189256   Troncal, EcuadcH-
                              Paramaribo,                                      20.7 MM         1.0 MM           6%
                   186573      Suriname
8

                   185320   Chorillo, Equador                                  28.7MM         3.8 MM            10%
9


                   192583    Beaumont, TX                                      49.5 MM        3.0 MM            6%
       USA
10

                                                TABLE!
 c-   i

          Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 20 of 22 PageID #:26




CO        Bonus Citeufation                                                              PREUMINARY REPORT
CM
so              ConIfartNo.
                Pn)|GetC)«scitpU(in
                                      {5i)i8ta» f aa^aisos
                                                              tl^Snhgcus
                                                                                                                                                       Revlakm Ko.]
                                                                                                                                                      Rsvitlon Oaso|
                                                                                                                                                                              0


o               Cuitomr                         r<if Afamco
                Lflcattsn                        SautM         "
CN              OuniUon of Pretact                 ~}s

2                                      BONUS pool CAtCULAttOH:
CL
                                                                                                 Actut} Pramtbilli;y Ptffom
g                                                                                                                                                     $2,yys,ooo       SuiiuD Bats
                                                                                                 PdffOmmno* FaciOfl                                   layyjoa^
S                                                                                                                                                     T50a,S0S
                                                                                                                                                                       pfB-approt^ti Bonuf
                                                                                                                                                                       9anu3 Pool
                                                                               Mansooment Footer {Add or OeducQ:|
m                                                                      AcUtgl Safety Reductfon P&fforTn8n{;o.F(W:t3an:
                                       T04ltl                                                                                                 I       iOgwaf

<
Q
                inoTvittur^l Bonuo Colctei^n:                                  Ptammt        Wdgriuxt               Sbsfo                             BonusAmit^^
O
liJ                                                                             bnpMS         jce                  of Bonus        MsiOnum              CarraM}             AcUiat           %of
d                                                                                                                                                       Shm                 Pay Out
u.
                >|gf{V                  protect Mafta^                          ^xm      $              rs't       ai.i%      S     3at,3gQ i.                         %
            2                           Conglfucflon Maneoa^
                                        Sita HSg MarSnof
                                        Site QC jVtoft9qi?f»TaaX»
                                                                                0.75
                                                                                o.gp
                                                                                040
                                                                                        T
                                                                                        s
                                                                                         S
                                                                                                 4^2^
                                                                                                  as>245
                                                                                                  16416
                                                                                                                   2(..g^
                                                                                                                   3.5%
                                                                                                                   04%
                                                                                                                              I
                                                                                                                              $
                                                                                                                                    1^.416 S
                                                                                                                                     3S,1^ 5
                                                                                                                                     104^ 5
                                                                                                                                                            {07^y 8
                                                                                                                                                             16.665 T
                                                                                                                                                              4120
                                                                                                                                                                                wiSiy
                                                                                                                                                                               ‘jwl
                                                                                                                                                                                  4,115
                                                                                                                                                                                             JSM.
                                                                                                                                                                                             10.6%
            e                           site QC ManaOaf-Solia^                  0.»      $%       3O.y0g            $
                                                                                                                    1.0%      0                               0.715 8             fetis
            Q                           Pmcttfanteot Manage                     QM                 3^08            rt.3%
                                                                                                            26Jt)02 5         5                               1.406    $          1,400      04%
                                        Gonaral Supgrtnt&ncteAi                 0.75    ICTMMEaSlIlPBESMlMKEI^i T                                                      i         87,^8       10.4%
                                                                                o!w       $  76,637                                                          17.503    %                     10.6%
                                                                                                            26.732 I
            y                           Protea Conifoia Manow                                        3JS%                                                                        17403
            6                           c^yi                                    0.50      %  43.601       S                                                   4631 S
                                                                                                                                                                                   1^        td^
           10                                                ar                 ax       A   43,;3ft 1.0%
                                                                                                          * ^       f                                        sm        I
           11                           Carrte fttgngfi                                  A   jezTtST f,0% 3 t8v     T                                        4j677     S            4.677    5.9%
           12 TBO                csW                                            d.x       5  26,007  1.1% 8 244:^}  $                                         ass5 T                8,8i>5   \0S%
           13 TBO                csao                                           qM       T   .g— 42% S              $                                        11^       s           11,000    ig^
           14 IW                 CSS^                                           Q.SO    T                           1.4%      8       HSSc                    flm      4            7,124    (0.8%
           15                                                                   goo     1                           0.0%      s                   T                    T                     0.0%
                                                                                        $                                                         $                     $
           16
           17
           18
                                                                                0.00
                                                                                OwT
                                                                                0.00
                                                                                        A
                                                                                                                    0^
                                                                                                                    01?%
                                                                                                                    0.0%
                                                                                                                              Is                  s
                                                                                                                                                  $
                                                                                                                                                                        %
                                                                                                                                                                        8
                                                                                                                                                                                             6,0%
                                                                                                                                                                                             0.0%
                                                                                                                                                                                             00%
           to                                                                   aoo      $                          00%       $                   s                     $                    00%
           20                                                                   15!®    T                           0.0%      T                   s                     f
                                                                                                                              T                   $                                          04%,
           21
           22                                                                           T
                                                                                         5                          0.0%
                                                                                                                    0j0%
                                                                                                                              I                   f                    IT                    0;O%
              400 AqymONALROWSXgfig                                             aoo     5                           0.0%                                                                     04?%
                          Totsia                                                Tag     T      1^714m                         i      6i3S?8       8         467^1 T               487<47iS   18.2%
                                                                                                               I
                Wiars 01 Bonus »(tnOMduirtwsgiKi pv JOE '* PfoOteMiiy fmpsct Wa^mir^ / Tow Watgrted wsgsa
                iltfimom Bonus •> Ya&ityS&teiy si Boiua CokuWI^TI^ * Mtx Feetor
                Max Facile *■          r          Mft                      1
                Except:
                Whan DC Sovlnga > f                            lUKsn ths Pro) Mgr wO Mm out«         I    125*                               *1

                PramabUlty hnpacl Wil^tna =• Managmnnl ludgRianl os to Tastn manibsrS rafaOva oblKy to Impact pramaMRy
                8afaiylita)act=P«rt0ctPaifomMneogotnodiclucta. AnyWnBiouthofpartoctBWiofaMsIncforatngly nooativodailueta
                ManasiRwnl Factor - T^akjoMonagomenlMlualinant-apt^toreeDgottsItetoianatitusntilladlnlMowoituilwoi


                conmonta;
                                                                                                                                                                                  Issiiad
                                                                                                                                                                             PrallmHisiw      T
                                                                                                                                                                                    Final)



                Pralact Manager                                                                                                                   Data

                vPOpofttlona ^                                                                                                                    Data

                Sr. VP OjaaoDons                                                                                                                  Data

                BuSnesa Unit PraiiKioiit,




          8P3 PT81.flzsn) (182200). Prrtrtnwy «B¥ 01
     Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 21 of 22 PageID #:27

                                EXHIBIT 2                         FILED
                                                                  5/6/2020 5:02 PM
                                                                  DOROTHY BROWN
                                                                  CIRCUIT CLERK
                                                                  COOK COUNTY, IL
CO
s
o
o

                                                                2020L005023
5
Q_
O
ih



iB
UJ
<
Q
Q
lU
U-
      Case: 1:20-cv-03957 Document #: 1-1 Filed: 07/07/20 Page 22 of 22 PageID #:28




CO
S                                                                                     13232 S. Bayberry Lane
O
O                                                                                     Plainfield, IL 60544

     January 9, 2020
0-
g    Mr. Cesar Canals
lO
o
     Global Vice President
o
<N
S    Product Executive CB&I Storage Tank Solutions
is   2013 Research Forest Drive
H
<    The Woodlands, TX 77380
Q
Q
UJ
=i
LL


     Re: Jazan Project Personnel Incentive

     Dear Cesar,

     Please refer to the enclosed letter, dated October 22, 2014, with which you secured approval of the SPS
     Project Personnel Incentive Plans for ten CB&I projects. As noted in Table 1,1 was the Project Manager
     for 182200/184505, seven DDFRTs and eleven spheres for PSAL at the new ARAMCO refinery in Jazan,
     Saudi Arabia. My participation in this project began with the pre-contract efforts in early 2013, and I
     retired as we reached substantial completion in April 2017.

     Because of delays and repairs related to excessive settlement of the customer's foundations, 182200
     was not closed out until 2019.1 have remained in contact with many of my Project Team members, and I
     was happy to learn that the PMT bonuses were distributed in December. Flowever, I understand my
     portion of the bonus will not be paid because I am no longer with the Company. I am not aware of any
     Company policy that supports this exclusion.

     I would greatly if you would review this issue and inform me of the resolution. I can be reached by mail
     at the address above or by email at jerry.mansell@att.net.

     Sincerely,



     Jerry Mansell
